Action to recover damages for personal injuries. Plaintiff, employed as a domestic by defendant Levinsohn, while in his apartment suffered injuries, including the loss of the sight of an eye, while removing a seltzer bottle from a case lying on the floor and under the stove, the oven of which was lit at the time of the accident. The bottle exploded while plaintiff was holding it. Plaintiff seeks to hold defendant Levinsohn liable on the theory that he did not furnish her with a safe place to work. Defendant Louis Bramson was the assembler of the bottle, defendant Silver Lane Beverages, Inc., the filler or bottler, and defendant Isidore Wilensky, the distributor. At the close of the plaintiff’s ease the complaint was dismissed as against defendants Levinsohn and Wilensky, *667The jury rendered a verdict for plaintiff against the remaining defendants, which the trial court, on a reserved motion, set aside, and dismissed the complaint. Plaintiff appeals from the judgment dismissing the complaint on the merits as to all four defendants. Judgment reversed on the law and the facts and a new trial granted, with costs to appellant to abide the event. The evidence presented issues of fact as to the liability of each of the defendants. Therefore the court erred in dismissing the complaint, at the close of plaintiff’s dase, against defendants Levinsohn and Wilensky, and in dismissing the complaint against defendants Bramson and Silver Lane Beverages, Inc., after the verdict was rendered. As to the latter two defendants the verdict was against the weight of the evidence. Close, P. J., Carswell, Johnston, Adel and Aldrich, JJ., concur.